UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22097 Tortoise Gas and Oil Corporation (Exact Name of Registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip code) David J. Schulte, 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and Address of Agent For Service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: June 30, 2009 Item 1. Proxy Voting Record Company Name Meeting Date CUSIP Ticker Magellan Midstream Partners, L.P. 4/22/2009 559080106 MMP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Proposal to elect George A. O'Brien, Jr. as a Class I director to the general partner’s board of directors to serve until the 2012 annual meeting of limited partners. Issuer Company Name Meeting Date CUSIP Ticker Linn Energy, LLC 5/5/2009 536020100 LINE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To elect Michael C. Linn, George A. Alcorn, Terrence S. Jacobs, Jeffrey C. Swoveland and Joseph P. McCoy as directors to serve until the 2010 Annual Meeting of Unitholders. Issuer For For 2.To ratify the appointment of KPMG LLP as the independent auditorsfor the fiscal year ending December 31, 2009. Issuer Company Name Meeting Date CUSIP Ticker Legacy Reserves LP 5/14/2009 524707304 LGCY Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To elect Cary D. Brown, Kyle A. McGraw, Dale A. Brown, G. Larry Lawrence, William D. Sullivan, William R. Granberry, and Kyle D. Vann as directors of the general partner to serve until the 2010 Annual Meeting of Unitholders. Issuer Company Name Meeting Date CUSIP Ticker MarkWest Energy Partners, L.P. 6/2/2009 570759100 MWE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To elect Frank M. Semple, John M. Fox, Keith E. Bailey, Michael L. Beatty, Charles K. Dempster, Donald C. Heppermann, William A. Kellstrom, Anne E. Fox Mounsey, William P. Nicoletti and Donald D. Wolf as directors to serve until the 2010 Annual Meeting of Unitholders. Issuer For For 2.Ratification of Deloitte and Touche LLP as the partnership's independent registered public accounting firm for the fiscal year ending December 31, 2009. Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE GAS AND OIL CORPORATION Date: August 14, 2009 By: /s/ David J. Schulte David J. Schulte Chief Executive Officer
